Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 7/14/22, Tony Zhang requested an extension of time for ONE MONTH(S) and authorized the Director to charge Deposit Account No. 06-1050 the required fee of $100.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 7, 9-13.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious manufacturing a porous red ginseng, wherein the method comprises: (a) steaming a fresh ginseng by using water at a temperature of 95°C to 105°C or steam at a temperature of 95°C to 105°C for 90 minutes to 150 minutes; (b) freezing the ginseng obtained in step (a) at -25°C to -3°C for 72 hours to 120 hours; (c) optionally, thawing the ginseng obtained in step (b) to a state where ice is kept inside the ginseng; and (d) vacuum-drying the ginseng obtained in step (b) or (c) at 75°C to 95°C for 10 hours to 48 hours by adjusting the temperature of water surrounding a vacuum dryer or ambient-pressure drying the ginseng obtained in step (b) or (c) at 50°C to 65°C for 24 hours to 48 hours by adjusting the internal air temperature of a dryer to obtain a porous red ginseng.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792